Title: John Wayles Eppes to Thomas Jefferson, 10 July 1809
From: Eppes, John Wayles
To: Jefferson, Thomas


          Dear Sir, Eppington July 10th 1809.
          I had written to you by Jefferson who travelled on with us as far as Dumfries, but his going off in the stage before I was up, in the morning prevented my giving him the letter—I should long before receiving your letter have written to you had I followed only the impulse of my feelings—I had however postponed from time to time announcing to you the change in my situation, until your friendly congratulation taught me to feel, that I have been guilty of apparent neglect towards one for whom I have & ever shall cherish a sincere and affectionate attatchment—The assurances of continued attatchment on your part are grateful to my heart—No event could inflict on that heart a severer wound than a withdrawal of that affectionate regard, which it ever has been and ever will be the first object of my life to deserve—Equally ignorant with yourself of the cause of feelings which may render me a stranger to your family & deprive my child of the society and protection of his nearest connections it is impossible for me to say how long this state of things may remain—To my child I look forward as the prop of my declining years—His happiness or misery must be on mine—The idea of his forming attatchments, intimately connected with his future happiness in a circle from which I am excluded excites in me serious apprehensions—It can I fear ultimately end only in a total alienation of my child, or in what would be to me the greatest misfortune, to find all the feelings of his heart & even his happiness dependent on society from which his Father is banished—The God of nature never intended that Parent & child should move in different circles—In a former letter I expressed to you my sentiments on this subject & although it is impossible for me to refuse to allow Francis to return with you if such is your wish, in the existing circumstances I feel that I risque for your comfort, the destruction of all that future happiness which I have looked forward to in old age from the society of my child—I feel too most powerfully on the other hand all the evils & inconveniences my child must experience from being brought up a stranger to his nearest connections—It renders him indeed completely an Orphan—He will grow up deprived of many of those attatchments which are sanctioned my by family ties & which you so justly observe are the most durable and useful through life—Too young at present to feel this deprivation, all that a tender & affectionate father can do to compensate his loss shall be performed by me—
          In every thing which relates to his education he can have although absent the complete benefit of your instructions to which I shall consider it a sacred duty to conform—If deprived by absence of the strongest ties of affection his claims on your justice will be sufficient to insure a scrupulous attention to his rights—In ordinary minds the feelings of affection may be too powerful—In those of the first order the principles of rigid Justice will rise superior even to those powerful feelings, which a daily intercourse with natures fairest work “an innocent child never fails to inspire”—
          If in my feelings or opinions on this subject I am wrong I shall with candour surrender them to your better Judgement—you may act the part of an impartial Judge—Next to my own your claim to Francis on the ground of affection & connection is nearest—My visiting you produces in a part of your family feelings calculated to destroy its harmony as we have found from past experience—To  prevent a repetition of these evils I have suspended my visits—I have given up the society of one for whom I have the affectionate feelings of a son—I have given up also one who holds in my affections the same place with the dearest of my sisters—These are sacrifices the weight of which I can never cease to feel—For your comfort & happiness and for that of my sister I would willingly make any sacrifice—point out to me the course best calculated to promote your comfort & the interest of my child & I will pursue it whatever pain it may ultimately inflict on my heart—
          We shall expect you at Eppington  not declare to you with what pleasure we all look forward to this visit—My mother has recovered her health but her spirits are gone I fear for ever—Present me affectionately to my sister & accept for your joint welfare & happiness every wish of affection—
          Yours sincerely Jno: W: Eppes
        